     Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 1 of 62 PageID #:318



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

GREGORY GODFREY, JEFFREY
SHELDON, and DEBRA ANN KOPINSKI,
on behalf of the MCBRIDE & SON
EMPLOYEE STOCK OWNERSHIP
PLAN, and on behalf of a class of all other
persons similarly situated,

                         Plaintiffs,
                                                    Case No. 1:18-cv-07918
v.
                                                    Judge Matthew F. Kennelly
GREATBANC TRUST COMPANY,
                                                    Magistrate Judge Michael T. Mason
McBRIDE & SON CAPITAL INC.,
McBRIDE & SON MANAGEMENT
COMPANY, LLC, JOHN F. EILERMANN,
JR., MICHAEL D. ARRI, ANDREA
TEMPLETON, THE McBRIDE & SON
EMPLOYEE STOCK OWNERSHIP PLAN
ADMINISTRATIVE COMMITTEE,
McBRIDE & SON COMPANIES, LLC,
JOHN DOES 1-10, JEFFREY
SCHINDLER, and JEFFREY TODT,

                         Defendants.


                                 FIRST AMENDED COMPLAINT

       Plaintiffs Gregory Godfrey, Jeffrey Sheldon, and Debra Ann Kopinski, by their

undersigned attorneys, on behalf of the McBride & Son Employee Stock Ownership Plan (the

“Plan”), and any successor trusts, and similarly situated participants in the Plan, and their

beneficiaries, allege upon personal knowledge, the investigation of their counsel, and upon

information and belief as to all other matters, as to which allegations they believe substantial

evidentiary support will exist after a reasonable opportunity for further investigation and

discovery, as follows:




                                               1
    Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 2 of 62 PageID #:319



                                        BACKGROUND

       1.      This suit intends to bring to bring to light, and make right, the systematic and

concerted effort by corporate insiders to steal for themselves the retirement benefits of their own

employees. Suit was originally brought alleging that the stock of McBride & Son Capital, Inc.

was sold from the Plan at below fair market value to, and for the benefit of, corporate insiders in

violation of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

Plaintiffs have only recently learned that the sale was just the final act in a long campaign by

corporate insiders to transfer to themselves the income and value created by the McBride & Son

conglomerate through secret corporate reorganization efforts and excessive compensation that

resulted in tens of millions of dollars in income and value going to the corporate insiders at the

expense of the Plan’s participants and beneficiaries. Defendants at all pertinent times owed to the

Plan and its participants and beneficiaries fiduciary obligations as set forth in ERISA. These

obligations are “the highest known to the law.” Donovan v. Bierwirth, 680 F.2d 263, 272 n.8 (2d

Cir. 1982); see also George v. Kraft Foods Glob., Inc., 814 F. Supp. 2d 832, 852 (N.D. Ill. 2011).

As Justice Cardozo famously put it,

       Many forms of conduct permissible in a workaday world for those acting at arm’s length,
       are forbidden to those bound by fiduciary ties. A trustee is held to something stricter than
       the morals of the market place. Not honesty alone, but the punctilio of an honor the most
       sensitive, is then the standard of behavior.

Meinhard v. Salmon, 164 N.E. 545, 546 (N.Y. 1928). Among the duties required of fiduciaries is

the duty of loyalty to plan participants and beneficiaries. This duty requires that the fiduciary’s

decisions “must be made with an eye single to the interest of the participants and beneficiaries.”

Donovan, 680 F.2d at 271 (citing, among other authorities, Restatement (Second) of Trusts § 170

(1959)).




                                                2
    Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 3 of 62 PageID #:320



       2.      Plaintiffs Gregory Godfrey, Jeffrey Sheldon, and Debra Ann Kopinski

(“Plaintiffs”) bring this suit against (1) GreatBanc Trust Company (“GreatBanc”), the trustee for

the McBride & Son Employee Stock Ownership Plan (the “Plan”), (2) McBride & Son Capital,

Inc. (“MS Capital”), (3) McBride & Son Management Company, LLC (“MS Management”), (4)

John F. Eilermann, Jr. (“Eilermann”), (5) Michael D. Arri (“Arri”), (6) Andrea Templeton

(“Templeton”), (7) the McBride & Son Employee Stock Ownership Plan Administrative

Committee (“Plan Admin. Comm.”), (8) McBride & Son Companies, LLC (“MS Companies”),

(9) John Does 1 through 10, (10) Jeffrey Schindler (“Schindler”), and (11) Jeffrey Todt (“Todt”)

(hereafter collectively the “Defendants”), when Defendants engaged in a concerted effort to steal

the retirement benefits of the Plan’s participants and beneficiaries and caused the Plan to sell

shares of MS Capital stock (held by the Plan for the benefit of Plan participants and

beneficiaries) to MS Capital, the Plan’s named fiduciary and plan administrator, at below fair

market value, resulting in losses to the Plan. Defendants did so to improperly benefit corporate

insiders, including but not limited to, MS Capital, Eilermann, Arri, Schindler, Todt, and MS

Companies, who were all fiduciaries and/or parties in interest to the Plan, at the expense of the

Plan and its participants and beneficiaries.

       3.      Plaintiffs are participants in the Plan, as defined by ERISA § 3(7), 29 U.S.C.

§ 1002(7), who held vested shares of MS Capital in their accounts in the Plan until the shares

were sold on or about November 30, 2017.

       4.      This action is brought under Sections 404, 405, 406, 409, and 502(a) of ERISA,

29 U.S.C. §§ 1104, 1105, 1106, 1109, and 1132(a), for losses suffered by the Plan and for

restoration to the Plan of improper profits received by the Plan’s fiduciaries and parties in

interest to the detriment of the Plan’s participants and beneficiaries and in violation of ERISA.




                                                 3
    Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 4 of 62 PageID #:321



       5.      As alleged below, the Plan has been injured and its participants have been

deprived of hard-earned retirement benefits resulting from Defendants’ violations of ERISA’s

fiduciary duties and prohibited transaction rules.

                                 JURISDICTION AND VENUE

       6.      This action arises under Title I of ERISA, 29 U.S.C. §§ 1001–1191c, and is

brought by Plaintiffs under ERISA § 502(a), 29 U.S.C. § 1132(a), to require the Defendants to

make good to the Plan losses resulting from their violations of ERISA, to restore to the Plan any

profits that have been made by breaching fiduciaries and parties in interest through the use of

Plan assets, and to obtain other appropriate equitable and legal remedies in order to redress

violations and enforce the provisions of ERISA.

       7.      This Court has subject matter jurisdiction over this action pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1).

       8.      Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the breaches and violations giving rise to the claims

occurred in this District and the Plan’s trustee, Defendant GreatBanc, is found in this District.

                                            PARTIES

                       McBride & Son Employee Stock Ownership Plan

       9.      The McBride & Son Employee Stock Ownership Plan (the “Plan”) has been

sponsored by McBride & Son Capital, Inc. (“MS Capital”) since January 1, 2014.

       10.     The Plan was amended and restated as of January 1, 2017 (hereafter the “2017

Plan Document”).

       11.     The Plan was previously amended and restated as of January 1, 2013 (hereafter

the “2013 Plan Document”).




                                                  4
    Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 5 of 62 PageID #:322



       12.     Prior to January 1, 2014, the Plan was sponsored by McBride & Son Management

Company, LLC (“MS Management”).

       13.     Prior January 1, 2013, the Plan was amended and restated as of January 1, 2007

(hereafter “2007 Plan Document”).

       14.     The Plan was originally adopted effective on December 1, 1987, by MS

Management Co.

       15.     The Plan was operating as a leveraged employee stock ownership plan (“ESOP”)

from December 30, 1997, to its divestment of company stock, and is and was subject to ERISA.

       16.     The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C.

§ 1002(2).

       17.     The Plan is an “individual account plan” or “defined contribution plan” within the

meaning of 29 U.S.C. § 1002(34).

       18.     From December 1, 1987, until November 30, 2017, the Plan was intended to be an

ESOP under 29 U.S.C. § 1107(d)(6) that was intended to meet the requirements of Sections

401(a) and 4975(e)(7) of the Internal Revenue Code (the “Code”) and related regulations.

       19.     For the benefit of Plan participants and beneficiaries, from on or around

December 31, 2013, the Plan held shares of stock of MS Capital which, upon information and

belief, was originally intended to hold 100% of the assets of the McBride & Son home building

conglomerate, including all related subsidiaries (generally “MS Homes”).

       20.     Under the Plan’s eligibility requirements nearly all employees of MS Homes, with

limited exceptions, were eligible to be participants in the Plan.




                                                  5
    Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 6 of 62 PageID #:323



        21.     The 2017 Plan Document, the 2013 Plan Document, and the 2007 Plan Document

required the Plan to be operated for the exclusive benefit of participants and beneficiaries,

consistent with ERISA.

        22.     Article 2.25 of the 2007 Plan Document and Article 2.26 of the 2013 Plan

Document and 2017 Plan Document defined Fair Market Value as the dollar amount determined

by an independent appraiser to be the value of Company Stock in accordance with and subject to

Code Section 401(a)(28)(C).

        23.     Article 17.12 of the 2007 Plan Document, the 2013 Plan Document, and the 2017

Plan Document states [e]xcept as otherwise provided in the remaining provisions of this Plan,

any action of the Company or Employer under this Plan may be taken by resolution of its Board

of Directors or other governing body or by any person or persons duly authorized to take such

action by resolution of said Board of Directors or other governing body or by its by-laws or other

governing instrument.”

        24.     Form 5500s for the Plan filed with the Department of Labor (“DOL”) state

“[c]ertain administrative functions are performed by officers or employees of [MS Capital].”

        25.     The McBride & Son Employee Stock Ownership Trust (“ESOP Trust”) was

formed as part of the Plan and was amended and restated in its entirety effective December 27,

2013, as documented in the McBride & Son Employee Stock Ownership Trust Agreement

(“2013 ESOP Trust Agreement”).

        26.     Upon information and belief, previous trust agreements existed that were formed

as part of the Plan.

        27.     The 2013 ESOP Trust Agreement was executed by Patrick J. De Craene (“De

Craene”) on behalf of GreatBanc and by Eilermann on behalf of MS Management.




                                                6
    Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 7 of 62 PageID #:324



       28.     The 2013 ESOP Trust Agreement required that no part of the corpus or income of

the ESOP Trust shall revert to MS Management, and later MS Capital, or be used for, or diverted

to, purposes other than for the exclusive benefit of Plan participants and beneficiaries.

       29.     The 2013 ESOP Trust Agreement granted GreatBanc, as the trustee, with the

power, right, and duty to begin, maintain, or defend any litigation necessary in connection with

the investment, reinvestment, and the holding of the assets of the [ESOP Trust], and the

administration of the [ESOP Trust].

       30.     The 2013 ESOP Trust Agreement was amended via Amendment Number One to

recognize that effective January 1, 2014, MS Capital was to replace MS Management in all

respects as signatory to the 2013 ESOP Trust Agreement.

       31.     Amendment Number One to the 2013 ESOP Trust Agreement was executed by

Eilermann and Arri on behalf of MS Capital.

       32.     Effective November 30, 2017, the Defendants caused the Plan to sell its shares of

MS Capital at below fair market value.

       33.     Amendment Two to the 2017 Plan Document was intended to amend the Plan to

convert it from an ESOP to a profit sharing plan under Code Section 401(a) and to change the

Plan name to the McBride & Son Profit Sharing Plan.

       34.     Effective December 15, 2017, and pursuant to the Second Amendment to the

McBride & Son 401(k) Savings Plan, Amended and Restated as of January 1, 2013 (hereafter the

“401(k) Plan”), the Plan was merged into the 401(k) Plan, thus effectively terminating it.

                                             Plaintiffs

       35.     Plaintiff Gregory Godfrey is a participant, as defined in 29 U.S.C. § 1002(7), in

the Plan at all relevant times. Plaintiff Godfrey resides in Wildwood, Missouri. He was vested in




                                                 7
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 8 of 62 PageID #:325



his account in the Plan. He was previously employed as Chief Information Officer. He was

employed by MS Homes from 2001 to 2008.

       36.     Plaintiff Jeffrey Sheldon is a participant, as defined in 29 U.S.C. § 1002(7), in the

Plan at all relevant times. Plaintiff Sheldon resides in St. Louis, Missouri. He was vested in his

account in the Plan. He was previously employed as an Information Systems Director. He was

employed by MS Homes from 1998 until 2008.

       37.     Plaintiff Debra Ann Kopinski is a participant, as defined in 29 U.S.C. § 1002(7),

in the Plan at all relevant times. Plaintiff Kopinski resides in Cottleville, Missouri. She was

vested in her account in the Plan. She was previously employed in an accounts payable capacity.

She was employed by MS Homes from 2000 until 2017.

                                           Defendants

       38.     Defendant GreatBanc Trust Company (“GreatBanc”) was at all relevant times a

fiduciary of the Plan within the meaning of 29 U.S.C. § 1002(21)(A) because it was the Plan’s

Trustee, within the meaning of 29 U.S.C. § 1103(a), and because it exercised discretionary

authority or discretionary control respecting management of the Plan, and/or exercised authority

or control respecting management or distribution of the Plan’s assets, and/or had discretionary

authority or discretionary responsibility in the administration of the Plan. GreatBanc was at all

relevant times a person providing services to the Plan. GreatBanc was at all relevant times a

party in interest to the Plan under 29 U.S.C. § 1002(14)(A). GreatBanc’s headquarters is located

at 801 Warrenville Road, Suite 500, Lisle, Illinois 60532.

       39.     GreatBanc was engaged by MS Capital after January 1, 2014, and by MS

Management prior to January 1, 2014, to act as a discretionary trustee to the Plan, including with

respect to the Plan’s purchase or sale of MS Capital stock, with the sole mission to act at all




                                                 8
    Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 9 of 62 PageID #:326



times in the best interests of the Plan’s participants and beneficiaries in carrying out ERISA’s

strict fiduciary duties. GreatBanc, as described further below, failed to do so.

       40.     GreatBanc, as trustee, was required by the 2013 ESOP Trust Agreement, and

upon information and belief by earlier versions of agreements governing the ESOP Trust, to

discharge its duties solely in the interest of Plan participants and beneficiaries, and for the

exclusive purpose of providing benefits to participants and their beneficiaries and defraying the

reasonable expenses of administering the ESOP Trust. GreatBanc was also required to discharge

its duties with the care, skill prudence, and diligence under the circumstances then prevailing that

a prudent person acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of like character and with like aims. GreatBanc was also required to

discharge its duties in accordance with the documents and instruments governing the ESOP Trust

and the Plan insofar as those documents and instruments are consistent with the provisions of

ERISA. GreatBanc was also required to not cause the Trust to engage in any prohibited

transactions prohibited by either the 2013 ESOP Trust Agreement, ERISA, or the Code.

       41.     GreatBanc is a subsidiary of U.S. Fiduciary Services, Inc., which is also

headquartered at 801 Warrenville Road, Suite 500, Lisle, Illinois 60532.

       42.     Defendant McBride & Son Capital, Inc. (“MS Capital”), a Delaware corporation,

is, effective January 1, 2014, the “plan sponsor” to the Plan under 29 U.S.C. § 1002(16)(B) and

the “named fiduciary” and “plan administrator” as those terms are defined in 29 U.S.C. § 1102(a)

and 29 U.S.C. § 1002(16)(A), respectively, and as defined in the 2017 Plan Document. MS

Capital was at all relevant times a party in interest to the Plan under 29 U.S.C. § 1002(14)(A)

and (C).




                                                  9
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 10 of 62 PageID #:327



       43.     MS Capital, and any individual or entity to whom it delegated any of its fiduciary

functions, was a fiduciary to the Plan under 29 U.S.C. § 1002(21)(A) when it exercised

discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan’s assets, and/or had

discretionary authority or discretionary responsibility in the administration of the Plan.

       44.     MS Capital, as a corporate entity, cannot act on its own without any human

counterpart. In this regard, MS Capital relied directly on the other Defendants, named herein

known to Plaintiffs and those unknown to Plaintiffs, to carry out its fiduciary responsibilities

under the Plan and ERISA, and the acts of MS Capital’s board members, officers, and employees

alleged herein are the acts of MS Capital.

       45.     MS Capital, as the successor named fiduciary and plan administrator, had a duty

under ERISA to investigate and remedy breaches by previous fiduciaries of the Plan.

       46.     Defendant McBride & Son Management Company, LLC (“MS Management”)

was, prior to January 1, 2014, the “plan sponsor” to the Plan under 29 U.S.C. § 1002(16)(B) and

“named fiduciary” and “plan administrator” as those terms are defined in 29 U.S.C. § 1102(a)

and 29 U.S.C. § 1002(16)(A), respectively, and as defined in the 2013 Plan Document and 2007

Plan Document. MS Management was at all relevant times a party in interest to the Plan under

29 U.S.C. § 1002(14)(A) and (C).

       47.     MS Management, and any individual or entity to whom it delegated any of its

fiduciary functions, was a fiduciary to the Plan under 29 U.S.C. § 1002(21)(A) when it exercised

discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan’s assets, and/or had

discretionary authority or discretionary responsibility in the administration of the Plan.




                                                 10
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 11 of 62 PageID #:328



       48.     MS Management, as a corporate entity, cannot act on its own without any human

counterpart. In this regard, MS Management relied directly on the other Defendants, named

herein known to Plaintiffs and those unknown to Plaintiffs, to carry out its fiduciary

responsibilities under the Plan and ERISA and the acts of MS Management’s board members,

officers, and employees alleged herein are the acts of MS Management.

       49.     Defendant John F. Eilermann, Jr. (“Eilermann”) is Chief Executive Officer of MS

Capital, MS Management, and MS Companies.

       50.     Eilermann also serves as an officer to one or more of the corporate and/or limited

liability company entities forming the MS Home conglomerate, including those who are defined

as an employer in the Plan’s governing documents.

       51.     Eilermann was a fiduciary to the Plan at all relevant times.

       52.     Eilermann was also a party in interest to the Plan under 29 U.S.C. §§

1002(14)(A), (H), and/or (I).

       53.     Eilermann, has, under penalty of perjury, declared to the DOL that he is the plan

administrator to the Plan when he signed a Form 5500 and submitted it to the DOL. As the plan

administrator, he was acting as a fiduciary under ERISA.

       54.     Eilermann was a fiduciary to the Plan under 29 U.S.C. § 1002(21)(A) when he

exercised discretionary authority or discretionary control respecting management of the Plan,

exercised authority or control respecting management or disposition of the Plan’s assets, and/or

had discretionary authority or discretionary responsibility in the administration of the Plan.

       55.     Defendant Michael D. Arri (“Arri”) was Chief Financial Officer of MS Capital,

MS Management, and MS Companies.




                                                 11
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 12 of 62 PageID #:329



        56.     Arri also served as an officer to one or more of the corporate and/or limited

liability company entities forming the MS Home conglomerate, including those who are defined

as an employer in the Plan’s governing documents.

        57.     Arri was a fiduciary to the Plan at all relevant times.

        58.     Arri was also a party in interest to the Plan under 29 U.S.C. §§ 1002(14)(A), (H),

and/or (I).

        59.     Arri was a fiduciary under 29 U.S.C. § 1002(21)(A) when he exercised

discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan’s assets, and/or had

discretionary authority or discretionary responsibility in the administration of the Plan.

        60.     Eilermann and Arri were the only members of the board of directors of MS

Capital and MS Management. Upon information and belief, Eilermann and Arri were the only

members of the board of directors of all other relevant entities associated with the MS Homes

conglomerate, including corporations and limited liability companies. Upon information and

belief, Eilermann and Arri served as officers to all other relevant entities associated with the MS

Homes conglomerate, including corporations and limited liability companies. Upon information

and belief, Eilermann and Arri through their board and/or officer positions, exerted effective

control over all corporate and limited liability company entities associated with the MS Homes

conglomerate.

        61.     As members of the board of directors, Eilermann and Arri were fiduciaries under

29 U.S.C. § 1002(21)(A) because they had formal authority under the Plan to appoint the Plan’s

trustee, members of the ESOP Admin. Comm., delegated fiduciaries, and administrators as

defined by the Plan, and thus had fiduciary duties with respect to those appointments, duties to




                                                  12
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 13 of 62 PageID #:330



monitor the performance of those they appointed, and duties to remove those they appointed if

they failed to fulfill their fiduciary duties.

        62.     Andrea Templeton (“Templeton”) is Assistant Treasurer and Controller of MS

Capital, MS Management, and MS Companies.

        63.     Templeton also serves as an officer to one or more of the corporate and/or limited

liability company entities forming the MS Homes conglomerate, including those who are defined

as an employer in the Plan’s governing documents.

        64.     Templeton was a fiduciary to the Plan at all relevant times.

        65.     Templeton was also a party in interest to the Plan under 29 U.S.C. §§

1002(14)(A) and/or (H).

        66.     Templeton was a fiduciary to the Plan under 29 U.S.C. § 1002(21)(A) when she

exercised discretionary authority or discretionary control respecting management of the Plan,

exercised authority or control respecting management or disposition of the Plan’s assets, and/or

had discretionary authority or discretionary responsibility in the administration of the Plan.

        67.     Templeton, has, under penalty of perjury, declared to the DOL that she is the plan

administrator to the Plan when she signed a Form 5500 and submitted it to the DOL. As the plan

administrator, she was acting as a fiduciary under ERISA.

        68.     The McBride & Son Employee Stock Ownership Plan Administrative Committee

(“Plan Admin. Comm.”), required to be created when two or more individuals are appointed

administrators per Article 17.10 of the 2007 Plan Document, 2013 Plan Document, and 2017

Plan Document, was a fiduciary to the Plan under 29 U.S.C. § 1102(21)(A) when it exercised

discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan’s assets, and/or had




                                                 13
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 14 of 62 PageID #:331



discretionary authority or discretionary responsibility in the administration of the Plan. Plan

Admin. Comm. was also a party in interest to the Plan under 29 U.S.C. §§ 1002(14)(A).

       69.     McBride & Son Companies, LLC (“MS Companies”) was at all relevant times a

party in interest to the Plan under 29 U.S.C. §§ 1002(14)(A), (C), (E), (G), and/or (I).

       70.     The documents governing the Plan at all relevant times listed the defined term

Employers as fiduciaries to the Plan. To the extent that MS Companies met the definition of

Employer, it was a fiduciary to the Plan under 29 U.S.C. § 1102(21)(A) when it exercised

discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan’s assets, and/or had

discretionary authority or discretionary responsibility in the administration of the Plan.

       71.     MS Companies, as a corporate entity, cannot act on its own without any human

counterpart. In this regard, MS Companies relied directly on the other Defendants, named herein

known to Plaintiffs and those unknown to Plaintiffs, to carry out its fiduciary responsibilities

under the Plan and ERISA and the acts of MS Companies’ officers and employees alleged herein

are the acts of MS Companies.

       72.     Plaintiffs are currently unaware of the additional identities and capacities of the

individuals or entities that have been delegated fiduciary functions by the named Defendants in

this case, including MS Capital, MS Management, Eilermann, Arri, Templeton, the Plan Admin.

Comm., and MS Companies. As such, those individuals are collectively named as John Does 1

through 10, and upon information and belief, were fiduciaries to the Plan under 29 U.S.C.

§ 1002(21)(A) when they exercised discretionary authority or discretionary control respecting

management of the Plan, exercised authority or control respecting management or disposition of

the Plan’s assets, and/or had discretionary authority or discretionary responsibility in the




                                                 14
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 15 of 62 PageID #:332



administration of the Plan. Plaintiffs will substitute the real names of the John Does when they

are known to Plaintiffs.

       73.     Defendants MS Capital, MS Management, Eilermann, Arri, Templeton, the Plan

Admin. Committee, MS Companies, and John Does 1 through 10 are collectively hereafter

referred to as the “MS Fiduciaries.”

       74.     Defendant Jeffrey Schindler (“Schindler”) serves as President to one or more of

the corporate and/or limited liability company entities forming the MS Home conglomerate,

including those who are defined as an employer in the Plan’s governing documents.

       75.     Schindler is a party in interest to the Plan under 29 U.S.C. §§ 1002(14)(H).

       76.     Defendant Jeffrey Todt (“Todt”) serves as the current Chief Financial Officer of

MS Capital and also serves as an officer to one or more of the corporate and/or limited liability

company entities forming the MS Homes conglomerate, including those who are defined as an

employer in the Plan’s governing documents.

       77.     Todt is a party in interest to the Plan under 29 U.S.C. §§ 1002(14)(H).

       78.     Eilermann, Arri, Schindler, and Todt exerted effective control over MS

Companies as owners of certain Class B and/or Class C units of MS Companies and/or as

officers of MS Companies.

                                 FACTUAL ALLEGATIONS

                                 McBride & Son Background

       79.     Headquartered in Chesterfield, Missouri, the McBride & Son home building

conglomerate of companies builds, finances, and sells residential homes in Missouri and Illinois

(collectively referred to as “MS Homes”).




                                               15
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 16 of 62 PageID #:333



       80.       According to its website, MS Homes is the largest home builder in Missouri and

has the highest market share of any builder in any top 30 market across the nation.

       81.       Because the MS Homes conglomerate of corporate entities and subsidiaries is

privately held, Plaintiffs do not have insight into its exact corporate structure. However, upon

information and belief, at all relevant times since 1987, the entirety of MS Homes has been

intended to be owned by the Plan and operated for the benefit of the Plan and its participants and

beneficiaries.

                              The Plan’s Investment in MS Capital

       82.       The Plan originally held shares of McBride & Son Enterprises, Inc. stock (“MS

Enterprises”).

       83.       According to certain filings made by the MS Fiduciaries with the DOL, the Plan’s

primary investment was later converted from shares of MS Enterprises stock to shares of MS

Capital stock as of January 8, 2010.

       84.       According to filings made by the MS Fiduciaries with the DOL, as of January 8,

2010 and January 1, 2014, the Plan was the sole shareholder of MS Capital.

       85.       As further described below, effective December 31, 2013, MS Fiduciaries

executed a corporate reorganization that was intended to benefit the corporate insiders and

secretly transfer the value of the assets held by MS Capital from the Plan to the corporate

insiders, who served as fiduciaries and parties in interest to the Plan, including, but not limited

to, Eilermann, Arri, Schindler, and Todt. Also as further described below, this resulted in a

substantial reduction in the value of MS Capital stock as the insiders siphoned off cash and

value, thus reducing the value of Plan assets. The MS Fiduciaries achieved this improper transfer

of value to the insiders by, upon information and belief, reorganizing all of the MS Homes




                                                16
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 17 of 62 PageID #:334



conglomerate to be held by MS Companies of which MS Capital would then only own Class A

units of MS Companies, while insiders, including Eilermann, Arri, Schindler, and Todt, would

own the Class B and/or Class C units of MS Companies.

       86.     MS Capital stock is not, and was not at the time it was owned by the Plan, readily

tradable on an established securities market.

       87.     As of December 31, 2014, the Plan held 88,201 shares of MS Capital stock and

the Plan Administrator reported a valuation of $14,817,850.

       88.     As of December 31, 2015, the Plan held 73,536 shares of MS Capital stock and

the Plan Administrator reported a valuation of $12,354,054.

       89.     As of December 31, 2016, the Plan held 88,201 shares of MS Capital stock and

the Plan Administrator reported a valuation of $13,494,818.

                                  The 2017 ESOP Transaction

       90.     On or around the beginning of October of 2017, Eilermann and Arri approached

GreatBanc with a proposal to purchase all of the MS Capital stock held by the ESOP (hereafter

“Early October Proposal”).

       91.     Eilermann and Arri flew to Chicago to meet with GreatBanc to discuss the Early

October Proposal and made a presentation (hereafter “Early October Presentation”).

       92.     The Early October Proposal by Eilermann and Arri offered to buy the MS Capital

stock at a 20% premium to the December 31, 2016 valuation. The December 31, 2016, valuation

was $153 per share. The Early October Proposal was for $183.20 per share.

       93.     The Early October Proposal and Early October Presentation by Eilermann and

Arri did not include an updated valuation of MS Capital stock by an independent and qualified

valuation expert.




                                                17
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 18 of 62 PageID #:335



       94.     The Early October Proposal and Early October Presentation by Eilermann and

Arri did not include detailed financial statements or other appropriate updated relevant

information about the performance of MS Capital and the MS Homes conglomerate that an

independent and qualified valuation expert would rely on.

       95.     On or about October 23, 2017 De Craene, on behalf of GreatBanc, and without

additional financial material from Eilermann and Arri, engaged in further negotiations with

Eilermann and Arri over their proposal to purchase MS Capital stock from the Plan.

       96.     No later than October 23, 2017, De Craene, Eilermann, and Arri arrived at a price

of $187 per share (the “Below FMV Sale Price”).

       97.     On November 30, 2017, the fiduciaries to the Plan allowed MS Capital to

purchase all the shares of MS Capital stock held by the Plan, which were transferred to MS

Capital at the Below FMV Sale Price of $187 for a total of consideration of $16,493,664, which

consisted of 80,094.3643 shares for $14,977,646 in cash and 8,107.0476 shares for loan

forgiveness on a October 31, 2017 promissory note of $1,516,018 (discussed further below).

       98.     As the trustee for and fiduciary to the Plan, it was GreatBanc’s duty to ensure that

any transactions between the Plan and MS Capital were fair and reasonable, for the exclusive

benefit of the Plan’s participants and beneficiaries, consistent with ERISA’s fiduciary duties, that

the Plan would receive no less than fair market value for the stock, and that no prohibited

transaction would occur involving Plan assets.

       99.     As fiduciaries to the Plan as described above, it was the MS Fiduciaries’ duty to

ensure that any transactions between the Plan and MS Capital were fair and reasonable, for the

exclusive benefit of the Plan’s participants and beneficiaries, consistent with ERISA’s fiduciary




                                                 18
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 19 of 62 PageID #:336



duties, that the Plan would receive no less than fair market value for the stock, and that no

prohibited transaction would occur involving Plan assets.

       100.      Approving the Below FMV Sale Price was inconsistent with GreatBanc and MS

Fiduciaries’ duties. The Below FMV Sale Price for MS Capital stock was below fair market

value based upon what an unrelated party would pay in an arm’s length negotiated transaction as

measured by comparison to sales and valuation data on other similarly situated companies in the

same industry.

       101.      It was inconsistent with GreatBanc and MS Fiduciaries’ duties to rely on the

December 31, 2016, valuation report which was not prepared for purposes of a sale of MS

Capital stock from the ESOP. As an example, the December 31, 2016, valuation report included

a 15% discount for lack of marketability, which is inapplicable to a situation where a proposal

has been made to buy all the outstanding shares of MS Capital stock.

       102.      The December 31, 2016, valuation report stated “[t]he conclusion of value arrived

at herein is valid only for the stated purpose as of the date of the valuation.”

       103.      The December 31, 2016, valuation report also stated “[t]his report and the

conclusion of value arrived at herein are for the exclusive use of our client for the sole and

specific purpose as noted herein. They may not be used for any other purpose or by any other

party for any purpose.”

       104.      The stated purpose of the December 31, 2016, valuation was not to value the MS

Capital stock held in the Plan for sale.

       105.      It was inconsistent with GreatBanc and MS Fiduciaries’ duties to rely on the

Early October Proposal and Early October Presentation.




                                                  19
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 20 of 62 PageID #:337



       106.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not

independently investigate the information provided by Eilermann and Arri in the Early October

Proposal and Early October Presentation.

       107.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to agree on a sale

price with Eilermann and Arri in mere weeks, demonstrating a severe lack of due diligence.

       108.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to allow Eilermann

and Arri to push a timetable for purchase that did not allow proper due diligence to occur for the

benefit of the Plan’s participants and beneficiaries.

       109.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not engage in a

thorough level of due diligence prior to arriving at a sale price.

       110.    De Craene of GreatBanc in a published article wrote “[a] thorough due diligence

review includes a review and discussion of the year-end financial statements, the projected

financial statements, the overall industry, the competitors, the suppliers, the customers, key

personnel changes, management succession, new product or service offerings, the backlog, the

pipeline, litigation, and any other relevant items.”

       111.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not document in

writing the negotiation process.

       112.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties not to obtain an

updated valuation report from an independent and qualified valuation expert.

       113.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to agree on a sale

price without first obtaining an updated valuation report from an independent and qualified

valuation expert.




                                                 20
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 21 of 62 PageID #:338



       114.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to fail to consider

alternative purchasers of MS Capital stock including, but not limited to, publicly traded

competitors, privately held competitors, or other potential buyers such as private equity firms.

       115.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not hire an

independent investment banker that would act on behalf of the Plan to explore alternative

purchasers.

       116.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not have

independent members of the board of directors of MS Capital appointed to operate in the best

interest of the Plan’s participants and beneficiaries given that the Plan was the largest

shareholder of MS Capital and had the largest ownership stake in MS Companies (as further

described below).

       117.    De Craene in a published article wrote: “A board of directors consisting solely of

insiders is also an area of concern for a trustee. Best practices dictate that an ESOP company has

at least one or two outside, independent board members. The implementation of outside board

members removes conflicts of interest that may otherwise exist. This adds a level of protection to

the decisions made by the board and protects the trustee in monitoring the board. In addition,

outside board members add a different perspective and bring different experiences to bear that

are often helpful in the boardroom.”

       118.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to approve a

Below FMV Sale Price of $187 when projections called for increased revenues in 2017 and

beyond.




                                                21
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 22 of 62 PageID #:339



         119.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to approve a

Below FMV Sale Price of $187 when the liquidation value of MS Capital had a higher per share

value.

         120.    It was inconsistent with GreatBanc and MS Fiduciaries’ duties to approve a

Below FMV Sale Price of $187 when Eilermann stated publicly in June 2017 that “[w]e

currently have 4,000 homesites under development in St. Louis and that’s the most we’ve ever

had at one time. The 2017–2018 outlook is positive which means the St. Louis region will

increasingly thrive while we continue to deliver homes in all price points.”

         121.    It was inconsistent with MS Fiduciaries’ duties to not remove GreatBanc as

trustee for its breaches of duty between the Early October Proposal and the sale of MS Capital

stock as the Below FMV Sale Price.

         122.    It was inconsistent with MS Fiduciaries’ duties to not remove the board of

directors of MS Capital.

         123.    It was inconsistent with MS Fiduciaries’ duties to not remove those fiduciaries

acting against the best interests of the Plan as described herein.

         124.    It was inconsistent with GreatBanc’s duties to not remove the MS Fiduciaries.

         125.    It was inconsistent with GreatBanc’s duties to not remove the board of directors

of MS Capital.

         126.    It was inconsistent with GreatBanc’s duties to not remove those fiduciaries acting

against the best interests of the Plan as described herein.

         127.    GreatBanc and the MS Fiduciaries had a dual obligation to first properly

determine whether a sale of the MS Capital stock from the Plan was in the best interests of the

Plan’s participants and beneficiaries and second, assuming such a determination could be made,




                                                 22
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 23 of 62 PageID #:340



to ensure that the Plan received fair market value for the MS Capital stock to protect the interests

of the Plan’s participants and beneficiaries. They failed in both respects.

       128.    The purpose of the 2017 ESOP Transaction was instead to benefit corporate

insiders, including, but not limited to, Eilermann, Arri, Schindlet, and Todt, by allowing them to

take control over MS Capital and thus the MS Homes conglomerate at the expense of the Plan’s

participants and beneficiaries.

       129.    Defendants have never explained to the Plan participants and beneficiaries the

fiduciary process they engaged in to determine that selling the entirety of MS Capital stock from

the Plan was exclusively beneficial to the Plan’s participants and beneficiaries and how the

Defendants met the stringent requirements of ERISA’s fiduciary duty and prohibited transaction

rules in doing so.

       130.    Arri testified under oath that he and Eilermann controlled shares of MS Capital

outside the Plan, a statement inconsistent with statements made in Form 5500s, under penalty of

perjury, that the Plan was the sole shareholder of MS Capital stock.

       131.    Arri testified under oath that after MS Capital purchased MS Capital stock from

the Plan, he and Eilermann became sole the owners of MS Capital.

       132.    Arri testified under oath that he and Eilermann sold a certain amount of MS

Capital stock to Schindler and Todt after the MS Capital stock was purchased from the Plan.

                           Account Balances of Inactive Participants

       133.    On October 31, 2017, Amendment Number One to the 2017 Plan Document was

executed by Arri. Amendment Number One purports to provide that a former participant’s

“ESOP Account” and “Matching Contribution Account” (as defined in the 2017 Plan document)

may be converted into cash after the former participant terminated employment with MS Capital.




                                                 23
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 24 of 62 PageID #:341



        134.    On October 31, 2017, a promissory note was executed between the Plan and MS

Capital for $1,516,017.90 and this amount was later deposited into the Plan.

        135.    Arri has filed a declaration under penalty of perjury alleging that this loan was for

the purpose of converting the shares to cash held in the Plan accounts of inactive participants,

including Godfrey and Sheldon.

        136.    An Account Statement for the Plan shows that the loan proceeds were received on

November 1, 2017. An Account Statement for the Plan shows that the liability for the loan note

was entered as of November 1, 2017.

        137.    An Account Statement for the Plan shows that GreatBanc purchased

$1,516,017.90 in a Goldman Sachs money market fund on November 1, 2017.

        138.    The same Account Statement does not show the MS Capital shares held by

inactive participants being liquidated for cash on November 1, 2017, nor any other day

thereafter.

        139.    The same Account Statement instead shows that on November 30, 2017,

8,107.0476 shares of MS Capital were transferred to MS Capital in satisfaction of the

$1,516,017.90 loan at a share price of $187.

        140.    The same Account Statement also shows that on November 30, 2017, the trust

recognized the difference between the loan payment price of $1,516,017.90 and, upon

information and belief, the book value of the 8,107.0476 shares at $987,438.40, demonstrating

the shares remained in the accounts of the inactive ESOP participants, including Godfrey and

Sheldon, until November 30, 2017, the same day the shares were sold to MS Capital for active

participants.




                                                 24
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 25 of 62 PageID #:342



       141.    Arri declared under penalty of perjury on February 5, 2019 that “[b]ased upon my

review of relevant ESOP records and conversations with GreatBanc, neither Mr. Godfrey nor

Mr. Sheldon held any shares of [MS Capital Stock] in their respective ESOP accounts after

[November 1, 2017].” Arri produced no records demonstrating this statement to be true, either

voluntarily as part of the limited discovery allowed by the Court nor under Court order as a result

of Godfrey and Sheldon’s Motion to Compel. In fact, during his deposition, Arri admitted

Participant Valuation Summaries dated December 11, 2017, regarding Godfrey’s and Sheldon’s

Plan accounts did not show any investment other than an investment in MS Capital stock and

that the statements also did not show the date upon which their MS Capital stock was sold. Upon

information and belief, Participant Valuation Summaries dated December 11, 2017 for all other

active and inactive participants will show the same as Godfrey’s and Sheldon’s.

       142.     De Craene declared under penalty of perjury on February 5, 2019, that

“GreatBanc records indicate that neither Mr. Godfrey nor Mr. Sheldon held any shares of [MS

Capital stock] in their ESOP accounts after November 1, 2017.” GreatBanc produced no records

demonstrating this statement to be true, either voluntarily as part of the limited discovery

allowed by the Court nor under Court order as a result of Godfrey and Sheldon’s Motion to

Compel.

       143.    Inconsistent with Amendment Number One to the 2017 Plan Document, no

documents were produced to Godfrey and Sheldon demonstrating that the Administrator for the

Plan determined the total amount of cash and liquid assets held within the Plan that should be

retained for the purposes of funding current and future benefit distributions, implementing

Participants’ current and future diversification elections, paying legitimate expenses of Plan

administration, and satisfying any other reasonable and proper obligations of the Plan.




                                                25
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 26 of 62 PageID #:343



       144.    Inconsistent with Amendment Number One to the 2017 Plan Document, no

documents were produced to Godfrey and Sheldon demonstrating that the Administrator

determined that in 2017 the amount of cash and liquid assets held within the Plan exceeds the

amount reasonably necessary to satisfy the obligations described in paragraph 143 of this First

Amended Complaint.

       145.    Inconsistent with Amendment Number One to the 2017 Plan Document, no

documents were produced to Godfrey and Sheldon demonstrating that if a conversion had been

successfully done, then the cash transferred to the inactive participants was allocated to

Company Stock Proceeds Accounts established on their behalf.

       146.    The decision to convert at $187 was done after the Below FMV Sale Price was

agreed to on October 23, 2017.

       147.    Arri testified under oath that Amendment Number One to the 2017 Plan

Document was not conceived until after the Early October Proposal.

       148.    Arri testified under oath that he was acting as an administrator on behalf of MS

Capital, the plan administrator, and thus Arri was acting as a fiduciary to the Plan under ERISA.

       149.    ERISA, the 2017 Plan Document, and the ESOP Trust required documentation of

any conversion that could have been performed under Amendment Number One to the 2017 Plan

Document.

       150.    Upon information and belief, the Summary of Material Modifications describing

Amendment Number One to the 2017 Plan Document was never sent to Plan participants.

       151.    The Plan’s 2017 Form 5500 makes no mention of inactive Plan participants

having their shares allegedly converted on November 1, 2017.




                                               26
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 27 of 62 PageID #:344



       152.    Godfrey and Sheldon received a letter signed by Eilermann and dated December

18, 2017, stating:

               As a former participant who still has an account under the McBride & Son
               Employee Stock Ownership (“ESOP”), you are being notified of some recent
               changes to the ESOP. McBride & Son Capital, Inc. (“Company”), which sponsors
               the ESOP, has recapitalized its corporate structure. As part of this recapitalization
               process, the Company, with the prior approval of the ESOP trustee, GreatBanc
               Trust Company, purchased all of the Company stock held in your Company stock
               account and any Company stock held in your matching contribution account.

       153.    Amendment Number One to the 2017 Plan Document required that that any cash

used to convert the MS Capital stock of inactive participants must come from the excess cash or

other liquid assets already credited to and held in the ESOP Cash Accounts of Participants who

are actively employed by MS Capital.

       154.    The 2017 Plan Document in Article 2.19 defines the Employer Contribution

Account to include ESOP Cash Accounts.

       155.    The Plan’s 2017 Form 5500 only shows $117,432 in employer contributions.

       156.    Amendment Number One to the 2017 Plan Document does not provide authority

to borrow cash to convert the MS Capital stock of inactive participants.

  The Siphoning of Value of Plan Assets by Corporate Insiders at the Expense of the Plan

       157.    Any payment of excessive compensation and perquisites or the transfer of equity

or ownership of a subsidiary held by either MS Capital or MS Enterprises would adversely

impact MS Capital’s or MS Enterprise’s equity value and therefore the value of Plan assets.

       158.    As noted above, the 2017 ESOP Transaction was the final chapter in a secret and

concerted year’s long campaign to take the value of the assets held by the ESOP away from the

Plan participant and beneficiaries and instead give it to corporate insiders including, but not

limited to, Eilermann, Arri, Schindler, and Todt.




                                                27
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 28 of 62 PageID #:345



       159.    The 2013 Form 5500 for the Plan, filed on October 10, 2014, with the DOL by

Templeton as the delegated plan administrator by MS Management (the named fiduciary and

plan administrator before December 31, 2013), states “On January 8, 2010, the shares held by

McBride & Son Enterprises Inc. were transferred to McBride & Son Companies, Inc., resulting

in the ESOP being the sole shareholder of McBride & Son Companies, Inc. All shares were

allocated to eligible participants’ accounts as of December 31, 2010.”

       160.    The 2014 Form 5500 for the Plan, filed on October 12, 2015 with the DOL by

Templeton as the delegated plan administrator by MS Capital (the named fiduciary and plan

administrator after January 1, 2014), states “On January 8, 2010, the shares held by McBride &

Son Enterprises Inc. were transferred to McBride & Son Capital, Inc., resulting in the ESOP

being the sole shareholder of McBride & Son Capital, Inc. All shares were allocated to eligible

participants’ accounts as of December 31, 2010.” This statement in the 2014 Form 5500 is

inconsistent with the Delaware Secretary of State’s website which states that MS Capital was not

incorporated until December 31, 2013. The statement found in the 2014 Form 5500 is repeated in

the 2015 Form 5500, the 2016 Form 5500, and the 2017 Form 5500, all filed with the DOL.

There is no mention at all of a January 8, 2010 transaction in the 2010 Form 5500, the 2011

Form 5500, and the 2012 Form 5500.

       161.    The 2013 Form 5500 for the Plan, filed on October 10, 2014 with the DOL by

Templeton as the delegated plan administrator by MS Management (the named fiduciary and

plan administrator before December 31, 2013), states “McBride & Son Companies, Inc. executed

a conversion to a limited liability company on December 31, 2013…On January 1, 2014, the

units of McBride & Son Companies, LLC were transferred to McBride & Son Capital, Inc.,

resulting in the ESOP being the sole shareholder of McBride and Son Capital, Inc.” The same




                                               28
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 29 of 62 PageID #:346



statement also appears in the 2014 Form 5500, the 2015 Form 5500, the 2016 Form 5500, and

the 2017 Form 5500.

       162.    Amendment Number Two to the 2013 Plan Document simply describes changes

in later 2013/early 2014 as a “corporate reorganization.”

       163.    However, a very different explanation for these changes appears in the December

31, 2016 valuation report, which states:

               On December 31, 2013, the Company [McBride & Son Companies, Inc.] filed a
               Certificate of Conversion with the Missouri Secretary of State, thereby (i)
               effecting a conversion of the Company from a corporation to a limited liability
               company and (ii) changing the Company’s name from McBride & Son
               Companies, Inc. to McBride & Son Companies, LLC. Similar conversions were
               implemented for two of the Company’s wholly-owned subsidiaries, McBride &
               Son Properties, Inc. (now known as McBride & Son Properties, LLC) and
               McBride & Son Enterprises, Inc. (now known as McBride & Son Enterprises,
               LLC). In conjunction with the conversion of the Company to a limited liability
               company, all of the Company’s outstanding shares of common stock were
               converted to Class A limited liability company units, and were issued to a new
               corporation, McBride & Son Capital, Inc. In exchange, all of the outstanding
               common stock of McBride & Son Capital, Inc. was issued to the ESOP.
               Consequently, since December 31, 2013, the ESOP has owned all the outstanding
               shares of common stock of McBride & Son Capital, Inc. [], which in turn owned
               all of the outstanding Class A units of McBride & Son Companies, LLC [].

               At December 31, 2016, [McBride & Son Companies, LLC] had three classes of
               membership units outstanding. Class A units having voting rights and certain
               preferential rights to distributions based upon ESOP repurchase liabilities payable
               by the Class unit holder. Class B units have voting rights and certain preferential
               rights to distributions based upon income tax liabilities payable by the Class B
               unit holders with respect to their proportionate shares of [McBride & Son
               Companies, LLC’s] income. Class C units do not have voting rights. Both Class B
               units and Class C units have certain preferential rights to distributions based upon
               income tax liabilities payable by the Class B and Class C unit holders with respect
               to their proportionate shares of [McBride & Son Companies, LLC] income.

               …

               At December 31, 2016, [McBride & Son Capital, Inc.] owned 57.24% of the total
               Class A, B, and C outstanding units of [McBride & Son Companies, LLC].




                                                29
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 30 of 62 PageID #:347



       164.   Plaintiffs are not in possession of information describing the specific ownership

of MS Companies’ Class B and Class C units from the time period of December 31, 2013

through the date the shares of MS Capital stock were sold from the Plan.

       165.   The December 31, 2016 valuation report further states that in 2015 there was a

$6,703,949 cost associated with the conversion of phantom stock into true equity.

       166.   The Early October Presentation states that as of August 2017, the Plan owned

56.2% of MS Companies (down from the 57.24% reported in the December 31, 2016 valuation

report), Eilermann owned 25.6% of MS Companies, Arri owned 10.5% of MS Companies,

Schindler owned 5.0% of MS Companies, and Todt owned 2.7% of MS Companies. It also states

that the purpose of the late 2013/early 2014 reorganization was to incentivize management.

       167.   Corporate    insiders   paid   themselves    excessive   compensation,     deferred

compensation, and perquisites which resulted in the reduced value of the stock held by the Plan.

       168.   Upon information and belief and as noted in the Early October Presentation, the

2012 audited financials for MS Companies will show that approximately $5,993,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2012 Form 5500 for the

Plan only shows $655,446 in employer contributions (assuming such contributions are captured

in that category of expense). Additionally, approximately $2,806,000 was incurred on what is

described as Deferred Compensation.

       169.   Upon information and belief and as noted in the Early October Presentation, the

2013 audited financials for MS Companies will show that approximately $6,734,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2013 Form 5500 for the

Plan only shows $8,455 in employer contributions (assuming such contributions are captured in




                                               30
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 31 of 62 PageID #:348



that category of expense). Additionally, approximately $2,715,000 was incurred on what is

described as Deferred Compensation.

       170.    Upon information and belief and as noted in the Early October Presentation, the

2014 audited financials for MS Companies will show that approximately $14,190,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2014 Form 5500 for the

Plan only shows $1,874,595 in employer contributions (assuming such contributions are

captured in that category of expense). Additionally, approximately $2,759,000 was incurred on

what is described as Deferred Compensation.

       171.    Upon information and belief and as noted in the Early October Presentation, the

2015 audited financials for MS Companies will show that approximately $5,499,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2015 Form 5500 for the

Plan only shows $1,513,318 in employer contributions (assuming such contributions are

captured in that category of expense).

       172.    Upon information and belief and as noted in the Early October Presentation, the

2016 audited financials for MS Companies will show that approximately $9,362,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2016 Form 5500 for the

Plan only shows $1,218,183 in employer contributions (assuming such contributions are

captured in that category of expense).

       173.    The December 31, 2016 valuation report recognized that the value of the MS

Capital stock by the ESOP was limited due to reduced earnings that would not change

significantly due to “excessive owner’s compensation and other perquisites.”




                                              31
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 32 of 62 PageID #:349



       174.    It would have been obvious to a competent and independent board of directors of

MS Capital that the value of the Plan’s investment in MS Capital was being depleted and stolen

at the expense of the Plan’s participants and beneficiaries.

       175.    It would have been obvious to a prudent trustee that the value of the Plan’s

investment in MS Capital was being depleted and stolen at the expense of the Plan’s participants

and beneficiaries.

       176.    It would have been obvious to prudent and unconflicted fiduciaries that the value

of the Plan’s investment in MS Capital was being depleted and stolen at the expense of the

Plan’s participants and beneficiaries.

       177.    The GreatBanc and MS Fiduciaries failed to protect the Plan from the resulting

reduction in value of the stock held by the Plan.

       178.    The conflicted board of directors of MS Capital failed to protect the Plan from the

resulting reduction in value of the stock held by the Plan.

       179.    GreatBanc and MS Fiduciaries failed to protect the Plan by having independent

members appointed to the board of directors of MS Capital and McBride & Son Companies, Inc.,

and MS Enterprises.

       180.    GreatBanc and MS Fiduciaries failed to protect the Plan by having independent

officers appointed to MS Capital, McBride & Son Companies, Inc., MS Companies, and MS

Enterprises.

       181.    GreatBanc and MS Fiduciaries failed to protect the Plan by having prudent and

loyal fiduciaries appointed.

       182.    GreatBanc and MS Fiduciaries failed to file suit in their capacity representing the

Plan’s shareholder rights in MS Capital, McBride & Son Companies, Inc., MS Companies, and




                                                 32
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 33 of 62 PageID #:350



McBride & Son Enterprises, Inc. A prudent and loyal fiduciary to the Plan in similar

circumstances would have brought one or more derivative actions against the board of directors

of MS Capital, McBride & Son Companies, Inc., and MS Enterprises and the officers and/or

management of MS Capital, McBride & Son Companies, Inc., MS Companies, and MS

Enterprises to remedy the failures as outlined above and would not have concluded that such

derivative actions were likely to harm MS Capital, McBride & Son Companies, Inc., MS

Companies, MS Enterprises, and the Plan. Such derivative actions would have been successful,

as demonstrated by the allegations herein. Such derivative actions would have recovered the

substantial losses to the Plans caused by the allegations described above.

       183.    Upon information and belief, Plan participants and beneficiaries were never

informed of the true reason for the corporate reorganization in late 2013/early 2014, namely, to

create a vehicle for the transfer of value of the assets held by MS Capital from the Plan to

Eilermann, Arri, Schindler, and Todt that resulted in the reduced share price of MS Capital.

       184.    Upon information and belief, Plan participants and beneficiaries were never

informed that Eilermann, Arri, Schindler, and Todt were owners of Class B and/or C units of MS

Companies, thus diluting the value of the Class A units of MS Companies held by MS Capital,

thus resulting in the diminished value of the MS Capital stock held by the Plan.

       185.    Upon information and belief, Plan participants and beneficiaries were never

informed that insiders were paying themselves excessive compensation and perquisites.

       186.    Upon information and belief, Plan participants and beneficiaries were never

informed that the December 31, 2016, valuation report stated excessive owner’s compensation

and other perquisites were being paid to insiders.




                                                33
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 34 of 62 PageID #:351



        187.   Upon information and belief, Plan participants and beneficiaries were never

informed of the excessive ESOP/Employer Incentives and Deferred Compensation being paid to

insiders.

                          Failure to Remove GreatBanc as Trustee

        188.   GreatBanc has been sued numerous times in federal court by plan participants and

the DOL over its failures as an ESOP trustee.

        189.   The DOL has instituted a number of lawsuits against GreatBanc, at least as far

back as 2006 in Chao v. Hagemeyer North America, Inc., No. 06-cv-01173 (D.S.C.), alleging

that GreatBanc breached its fiduciary duties or otherwise violated ERISA in connection with

transactions involving employee stock ownership plans owning privately held or closely held

employer stock.

        190.   In 2012, the DOL filed litigation against GreatBanc concerning its role in the

purchase of Sierra Aluminum Company stock by the Sierra Aluminum Company Employee

Stock Ownership Plan, entitled Perez v. GreatBanc Trust Company, No. 5:12-cv-01648-R-DTB

(C.D. Cal.). In the lawsuit, the DOL alleged that GreatBanc (a) failed to adequately inquire into

an appraisal that presented unrealistic and aggressively optimistic projections of Sierra

Aluminum's future earnings and profitability; (b) failed to investigate the credibility of the

assumptions, factual bases and adjustments to financial statements that went into the appraisal;

and (c) asked for a revised valuation opinion in order to reconcile the ESOP's higher purchase

price with the lower fair market value of the company stock.

        191.   In a settlement agreement filed June 6, 2014 in Perez v. GreatBanc Trust

Company, No. 5:12-cv-01648-R-DTB (C.D. Cal.) (Dkt No. 166-1), GreatBanc agreed to pay

over $4.7 million to the Sierra ESOP plus $477,273 in fines to the DOL. Most significantly, and




                                                34
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 35 of 62 PageID #:352



as many in the ESOP “industry” have noted, as part of the settlement agreement, GreatBanc was

required to implement very specific policies and procedures whenever it serves as a trustee or

other fiduciary of an ESOP in connection with transactions in which the ESOP is purchasing or

selling, is contemplating purchasing or selling, or receives an offer to purchase or sell employer

securities that are not publicly traded.

       192.      As then U.S. Secretary of Labor Thomas E. Perez observed in the DOL press

release announcing the settlement, the “more important[]” part of the settlement was to ensure

“safeguards will be put in place to protect ESOPs involved in any future GreatBanc

transactions."

       193.      Attachment A to the Settlement in Perez v. GreatBanc Trust Co., entitled

“AGREEMENT           CONCERNING            FIDUCIARY      ENGAGEMENTS         AND        PROCESS

REQUIREMENTS FOR EMPLOYER STOCK TRANSACTIONS” consists of a 10-page set of

very detailed and highly proscriptive policies that GreatBanc is required to implement whenever

it serves as a trustee of an ESOP and is considering the purchase or sale of employer securities

that are not publicly traded. These policies and procedures are summarized as follows:

       a. Selection and Use of Valuation Advisor.

                 i. GreatBanc is required to hire a qualified valuation advisor, investigate the

                 advisor's qualifications, and prudently determine that it can rely on the advisor

                 before entering into the transaction.

                 ii. GreatBanc cannot use an advisor for a transaction which has previously

                 performed work for the ESOP sponsor (distinguished from the ESOP), any

                 counterparty to the ESOP involved in the transaction, or any other entity that is

                 structuring the transaction (such as an investment bank).




                                                  35
Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 36 of 62 PageID #:353



          iii. GreatBanc is prohibited from using an advisor that has a familial or corporate

          relationship to itself and other transaction parties.

          iv. In selecting an advisor for a transaction involving the purchase or sale of

          employer securities, GreatBanc has to prepare a written analysis addressing

          specified topics such as the reason for selecting the particular advisor.

          v. GreatBanc has to oversee the valuation process and make sure the advisor

          documents certain required items; if the advisor does not do so, GreatBanc then

          has to prepare supplemental documentation addressing a number of matters

          relating to the analysis.

   b. Financial Statements.

          i. GreatBanc must request that the company provide GreatBanc and its valuation

          advisor with audited unqualified financial statements prepared by a CPA for the

          preceding five fiscal years, unless financial statements extending back five years

          are unavailable.

          ii. In the absence of such audited financial statements, GreatBanc is required to

          take certain steps before proceeding with the transaction, including additional

          documentation of why it has chosen to proceed.

   c. Fiduciary Review Process.

          i. GreatBanc must follow a specified process and document the valuation analysis

          that includes (a) determine the prudence of relying on the financial statements, (b)

          critically assess the reasonableness of any projections, and (c) document the basis

          for its conclusion that the information provided was current, complete and

          accurate.




                                            36
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 37 of 62 PageID #:354



               ii. GreatBanc must document its analysis of the valuation report in writing by

               assessing 16 specific items.

               iii. GreatBanc must document that its personnel have (a) read and understand the

               report, (b) identify and question the reports assumptions, (c) make reasonable

               inquiry about whether the information is consistent with information in the

               GreatBanc’s possession, (d) analyze whether the report’s conclusions are

               consistent with the data and analysis, and (e) analyze whether the report is

               internally consistent.

               iv. If the valuation report does not meet these criteria, then GreatBanc must not

               proceed with the transaction.

       d. Fair Market Value.

               GreatBanc specifically agreed that it would not cause an ESOP to purchase

               employer securities for more than their fair market value or sell employer

               securities for less than their fair market value.

       194.    Given the publicity of the GreatBanc-DOL Settlement Agreement at least within

the ESOP community, the MS Fiduciaries should have known about this Settlement. In addition,

GreatBanc would have had a fiduciary duty as the trustee to provide this information, if not the

settlement agreement itself, to the MS Fiduciaries.

                 ERISA’s Fiduciary Standards and Prohibited Transactions

       195.    ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part, that:

               [A] fiduciary shall discharge his duties with respect to a plan solely in the interest
               of the participants and beneficiaries and –

               (A) for the exclusive purpose of




                                                  37
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 38 of 62 PageID #:355




                        (i) providing benefits to participants and their beneficiaries; and

                        (ii) defraying reasonable expenses of administering the plan;

              (B) with the care, skill, prudence, and diligence under the circumstances then
              prevailing that a prudent man acting in a like capacity and familiar with such
              matters would use in the conduct of an enterprise of like character and with like
              aims;

              …

              (D) in accordance with the documents and instruments governing the plan insofar
              as such documents and instruments are consistent with the provisions of this
              subchapter and subchapter III.

       196.   The fiduciary duties under 29 U.S.C. § 1104(a)(1)(A) and (B) are referred to as

the duties of loyalty, exclusive purpose, and prudence and are the “highest known to the law.”

Donovan v. Bierwirth, 680 F.2d 263, 272 n.8 (2d Cir. 1982). They entail, among other things:

       (a) A duty to conduct an independent, intensive and thorough investigation into, and

           continually monitor, matters as to which the fiduciaries have decision-making

           authority;

       (b) A duty to make good faith, reasoned and objectively reasonable analyses and

           decisions concerning matters as to which the fiduciaries have decision-making

           authority;

       (c) A duty to administer and manage a plan with an “eye single” to the interests of the

           participants and beneficiaries, regardless of the interests of the fiduciaries themselves

           or the plan sponsor;

       (d) These duties are applicable, among other instances, where fiduciaries exercise stock

           voting rights;




                                                  38
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 39 of 62 PageID #:356



        (e) These duties also apply, among other instances, where fiduciaries decide whether or

            not to bring one or more derivative actions to remedy corporate action or inaction

            giving rise to such a claim; and

        (f) A duty to disclose and inform, which encompasses: (1) a negative duty not to

            misinform; (2) an affirmative duty to inform when the fiduciary knows or should

            know that silence might be harmful; and (3) a duty to convey complete and accurate

            information material to the circumstances of participants and beneficiaries.

        197.    Under 29 U.S.C. § 1103(c)(1), with certain exceptions not relevant here, the

assets of a plan shall never inure to the benefit of any employer and shall be held for the

exclusive purposes of providing benefits to participants in the plan and their beneficiaries and

defraying reasonable expenses of administering the plan.

        198.    To satisfy 29 U.S.C. § 1104 “when facilitating a transaction involving the sale of

plan assets, the fiduciary must conduct an ‘adequate inquiry into the proper valuation of shares.’”

Hurtado v. Rainbow Disposal Co., 2018 WL 3372752, at *6 (C.D. Cal. July 9, 2018) (in which

similar claims have been made against GreatBanc as trustee as in this First Amended Complaint)

(citing Allen v. GreatBanc Tr. Co., 835 F.3d 670, 678–79 (7th Cir. 2016)).

        199.    ERISA also imposes explicit co-fiduciary duties on plan fiduciaries. 29 U.S.C.

§ 1105(a) provides a cause of action against a fiduciary for knowingly participating in a breach

by another fiduciary and knowingly failing to cure any breach of duty. The statute states, in

relevant part, that:

                In addition to any liability which he may have under any other provision of this
                part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
                responsibility of another fiduciary with respect to the same plan in the following
                circumstances:




                                                39
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 40 of 62 PageID #:357



                (1) if he participants knowingly in, or knowingly undertakes to conceal, an act or
                omission of such other fiduciary, knowing such act or omission is a breach; or

                (2) if, by his failure to comply with section 404(a)(1) in the administration of his
                specific responsibilities which give risk to his status as a fiduciary, he has enabled
                such other fiduciary to commit a breach; or

                (3) if he has knowledge of a breach by such other fiduciary, unless he makes
                reasonable efforts under the circumstances to remedy the breach.

        200.    The general duties of loyalty and prudence imposed by 29 U.S.C. § 1104 are

supplemented by a detailed list of transactions that are expressly prohibited by 29 U.S.C. § 1106,

and are considered “per se” violations because they entail a high potential for abuse. Section

1106(a)(1) states, in pertinent part, that:

        [A] fiduciary with respect to a plan shall not cause the plan to engage in a
        transaction, if he knows or should know that such transaction constitutes a
        direct or indirect –

                (A) sale or exchange, or leasing, of any property between the plan and a
                party in interest;

                (B) lending of money or other extension of credit between the plan and a party in
                interest;

                (C) furnishing of goods, services, or facilities between the plan and party in
                interest;

                (D) transfer to, or use by or for the benefit of a party in interest, of any
                assets of the plan…

Section 1106(b) provides, in pertinent part, that:

        [A] fiduciary with respect to the plan shall not –

                (1) deal with the assets of the plan in his own interest or for his own
                account,

                (2) in his individual or in any other capacity act in a transaction involving the plan
                on behalf of a party (or represent a party) whose interests are adverse to the
                interest of the plan or the interest of its participants or beneficiaries, or




                                                   40
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 41 of 62 PageID #:358



               (3) receive any consideration for his own personal account from any party dealing
               with such plan in connection with a transaction involving the assets of the plan.

       201.    ERISA’s fiduciary duty and prohibited transaction provisions prohibit fiduciaries,

such as the Defendants here, from causing plans to engage in transactions with fiduciaries and

parties in interest that result in benefits to the fiduciaries and parties in interest at the expense of

the plan and its participants and beneficiaries.

       202.    29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action for

appropriate relief under 29 U.S.C. § 1109. Section 1109(a) provides in relevant part:

       Any person who is a fiduciary with respect to a plan who breaches any of the
       responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter shall
       be personally liable to make good to such plan any losses to the plan resulting from each
       such breach, and to restore to such plan any profits of such fiduciary which have been
       made through use of assets of the plan by the fiduciary, and shall be subject to such other
       equitable or remedial relief as the court may deem appropriate, including removal of such
       fiduciary.

       203.    29 U.S.C. § 1132(a)(3) provides a cause of action against a non-fiduciary “party

in interest” who knowingly participates in prohibited transactions or knowingly receives

payments made in breach of a fiduciary’s duty, and authorizes “appropriate equitable relief” such

as restitution or disgorgement to recover ill-gotten proceeds from the non-fiduciary.

       204.    Non-fiduciaries, acting with actual or constructive knowledge, may be held liable

under ERISA in two ways: (1) as parties in interest, for participating in a 29 U.S.C. § 1106

prohibited transaction, and (2) as non-fiduciaries, for participating in a transaction that violates

ERISA. 29 U.S.C. § 1132(a)(3); Harris Trust & Savings Bank v. Salomon Smith Barney, Inc.,

530 U.S. 238 (2000).




                                                   41
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 42 of 62 PageID #:359



                                     CLAIMS FOR RELIEF
                                             COUNT I

               Causing and Engaging in Prohibited Transactions Forbidden by
                  29 U.S.C. §§ 1106(a)–(b) for the 2017 ESOP Transaction
                        Against GreatBanc and the MS Fiduciaries

       205.    Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       206.    29 U.S.C. § 1106(a)(1)(A) prohibits a plan fiduciary, here GreatBanc and the MS

Fiduciaries (collectively hereafter “Count I Defendants”), from causing a plan, here the Plan, to

engage in a sale or exchange of any property, here MS Capital stock, with a party in interest,

here MS Capital, as took place in the 2017 ESOP Transaction.

       207.    29 U.S.C. § 1106(a)(1)(D) prohibits Count I Defendants from causing the Plan to

engage in a transaction that constitutes a direct or indirect transfer of Plan assets to, or use by or

for the benefit of, a party in interest, here MS Capital and corporate insiders of the MS Homes

conglomerate including, but not limited to, MS Fiducaries, Schindler, and Todt, who were parties

in interest as described above, as took place in and after the 2017 ESOP Transaction with the

purchase of MS Capital stock by MS Capital.

       208.    The stock transactions between the Plan and the parties in interest were authorized

by the Count I Defendants in their capacities as fiduciaries to the Plan.

       209.    The Count I Defendants caused the Plan to engage in prohibited transactions in

violation of 29 U.S.C. § 1106(a) in the 2017 ESOP Transaction.

       210.    29 U.S.C. § 1106(b), inter alia, mandates that a plan fiduciary shall not “deal with

the assets of the plan in his own interest or for his own account”, “act in any transaction

involving the plan on behalf of a party (or represent a party) whose interests are adverse to the

interests of the plan or the interests of its participants,” or “receive any consideration for his own




                                                 42
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 43 of 62 PageID #:360



personal account from any party dealing with such plan in connection with a transaction

involving the assets of the plan.”

       211.     The MS Fiduciaries dealt with the assets of the Plan in their own interest and on

their own account when they caused the Plan to sell MS Capital stock in the 2017 ESOP

Transaction to MS Capital, the named fiduciary of the Plan. As described above, the true purpose

of selling the stock at a price below fair market value was to benefit corporate insiders including

the MS Fiduciaries. This was in violation of 29 U.S.C. § 1106(b)(1).

       212.     The Count I Defendants acted on behalf of MS Capital and corporate insiders

including the MS Fiduciaries in connection with the 2017 ESOP Transaction by causing the Plan

to sell MS Capital stock to MS Capital at a price below fair market value. This greatly benefited

MS Capital and the corporate insiders including the MS Fiduciaries, Schindler, and Todt to the

substantial detriment of the Plan, even though the Count I Defendants were required to serve the

interests of the Plan in connection with any such transaction. This was in violation of 29 U.S.C.

§ 1106(b)(2).

       213.     GreatBanc received compensation from the Plan and/or MS Capital as Trustee for

the Plan in the 2017 ESOP Transaction, in the form of trustee fees, in violation of 29 U.S.C.

§ 1106(b)(3).

       214.     The Count I Defendants caused and engaged in prohibited transactions in

violation of 29 U.S.C. § 1106(b) in the 2017 ESOP Transaction.

       215.     29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary with

respect to a plan and who breaches any of the responsibilities, obligations, or duties imposed on

fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any losses to

the plan resulting from each such breach and to restore to the plan any profits which have been




                                                43
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 44 of 62 PageID #:361



made through use of assets of the plan, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate, including removal of the fiduciary.

       216.    The Count I Defendants are personally liable, and the Count I Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3) to make good to

the Plan the losses to the Plan resulting from the aforementioned breaches.

       217.    The Count I Defendants are personally liable, and the Count I Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3) to restore to the

Plan any profits made through the use of Plan assets or through their control of the Plan, and are

subject to other equitable or remedial relief as appropriate.

       218.    Each Count I Defendant also knowingly participated in the breach of the other

Count I Defendants, knowing that such acts were a breach, enabled the other Count I Defendants

to commit a breach by failing to lawfully discharge their own fiduciary duties, and knew of the

breach by the other Count I Defendants and failed to make any reasonable effort under the

circumstances to remedy the breach, and thus each Count I Defendant is liable for the losses

caused by the breach of their co-fiduciaries under 29 U.S.C. § 1105(a).

       219.    The Count I Defendants have caused losses to the Plan and have profited for

themselves by the prohibited transactions in an amount to be proved specifically at trial.

       220.    The losses suffered by the participants in the Plan and the profits to the fiduciaries

are coterminous with those of the Plan, and each Plaintiff’s individual loss is proportional to the

losses of fellow participants.

                                            COUNT II

Violation of 29 U.S.C. § 1104(a)(1) for the 2017 ESOP Transaction Against GreatBanc and
                                     the MS Fiduciaries

       221.    Plaintiffs incorporate the preceding paragraphs as though set forth herein.




                                                 44
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 45 of 62 PageID #:362



       222.    29 U.S.C. § 1104(a)(1) requires that a plan fiduciary discharge his or her duties

with respect to a plan solely in the interest of the participants and beneficiaries and (A) for the

exclusive purpose of (i) providing benefits to participants and their beneficiaries; and

(ii) defraying reasonable expenses of administration of the plan, (B) with “care, skill, prudence,

and diligence” and (D) to act in accordance with the documents and instruments governing the

plan insofar as those documents and instruments are consistent with ERISA. 29 U.S.C. §

1103(c)(1) requires, with certain exceptions not relevant here, the assets of a plan shall never

inure to the benefit of any employer and shall be held for the exclusive purposes of providing

benefits to participants in the plan and their beneficiaries and defraying reasonable expenses of

administering the plan.

       223.    The documents governing the Plan required that the Plan’s fiduciaries comply

with ERISA stringent fiduciary standards, that the Plan receive no less than fair market value for

any assets sold, and that Plan assets never benefit the Defendants.

       224.    Fair market value means the price at which an asset would change hands between

a willing buyer and a willing seller when the former is not under any compulsion to buy and the

latter is not under any compulsion to sell, and both parties are able, as well as willing, to trade

and are well informed about the asset and the market for such asset.

       225.    The duties of loyalty under 29 U.S.C. § 1104(a)(1)(A) and the duty of prudence

under 29 U.S.C. § 1104(a)(1)(B) require a fiduciary to undertake an appropriate investigation to

determination that the Plan and its participants receive adequate consideration for the assets of

the Plan and the participants’ accounts in the Plan.

       226.    Pursuant to 29 U.S.C. § 1002(18), adequate consideration for an asset for which

there is no generally recognized market means the fair market value of the asset determined in




                                                45
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 46 of 62 PageID #:363



good faith by the trustee or the named fiduciary pursuant to the terms of the plan and in

accordance with the Department of Labor regulations. In order for the trustee or other named

fiduciary to make a good faith determination of fair market value relying on an independent

appraiser consistent with its duties under 29 U.S.C. §§ 1104(a)(1)(A) and (B), a fiduciary

responsible for engaging in the good faith determination must investigate the expert’s

qualifications, provide the expert with complete and accurate information, and make certain that

reliance on the expert’s advice is reasonably justified under the circumstances. A fiduciary must

arrive at a determination of fair market value by way of a prudent investigation of circumstances

prevailing at the time of the valuation, and the application of sound business principles of

evaluation.

       227.    GreatBanc and the MS Fiduciaries (hereafter collectively the “Count II

Defendants”) breached their fiduciary duties under 29 U.S.C. §§ 1104(a)(1)(A), (B), and (D)

when they did not make a good faith determination of value in the 2017 ESOP Transaction and

caused the Plan to sell MS Capital stock to MS Capital at a price below fair market value. Count

II Defendants further breached their fiduciary duties when they failed to monitor and to remove

fiduciaries, officers, managers, and officers to protect the Plan. This caused losses to the Plan

and the Count II Defendants profited by their violations of ERISA.

       228.    29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary with

respect to a plan and who breaches any of the responsibilities, obligations, or duties imposed on

fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any losses to

the plan resulting from each such breach and to restore to the plan any profits which have been

made through use of assets of the plan, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate, including removal of the fiduciary.




                                               46
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 47 of 62 PageID #:364



        229.   Each Count II Defendant is personally liable, and the Count II Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to make good to

the Plan the losses to the Plan resulting from the aforementioned breaches.

        230.   Each Count II Defendant is personally liable, and the Count II Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to restore to the

Plan any profits made through the use of Plan assets or through their control of the Plan, and is

subject to other equitable or remedial relief as appropriate.

        231.   Each Count II Defendant also knowingly participated in the breach of other Count

II Defendants, knowing that such acts were a breach, enabled the other Count II Defendants to

commit a breach by failing to lawfully discharge their own fiduciary duties, and knew of the

breach by the other Count II Defendants and failed to make any reasonable effort under the

circumstances to remedy the breach, and thus each Count II Defendant is liable for the losses

caused by the breach of their co-fiduciaries under 29 U.S.C. § 1105(a).

        232.   The Count II Defendants have caused losses to the Plan and have profited for

themselves by the breaches of fiduciary duty in an amount to be proved specifically at trial.

        233.   The losses suffered by the participants in the Plan are coterminous with those of

the Plan, and each Plaintiff’s individual loss is proportional to the losses of fellow participants.

                                            COUNT III

    Knowing Participation in Breaches of Fiduciary Duties & Prohibited Transactions
  Pursuant to 29 U.S.C. § 1132(a)(3) for the 2017 ESOP Transaction, Against MS Capital,
                  MS Companies, Eilermann, Arri, Schindler, and Todt

        234.   Plaintiffs incorporate the preceding paragraphs as though set forth herein.

        235.   29 U.S.C. § 1132(a)(3) permits a plan participant to bring a civil action to obtain

appropriate equitable relief to enforce the provisions of Title I of ERISA or to enforce the terms

of a plan.



                                                  47
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 48 of 62 PageID #:365



       236.    The Supreme Court has held that anyone, including a non-fiduciary, who receives

the benefit of conduct that violates ERISA may be subject to equitable remedies under 29 U.S.C.

§ 1132(a)(3) if they have “actual or constructive knowledge of the circumstances that rendered

the transaction unlawful.” Harris Trust & Sav. Bank v. Soloman Smith Barney, Inc., 530 U.S.

238, 251 (2000).

       237.    As a result of the fiduciary breaches and prohibited transactions described in

Count I and Count II, Defendants MS Capital, MS Companies, Eilermann, Arri, Schindler, and

Todt (collectively hereafter “Count III Defendants”) received MS Capital stock and/or

consideration that otherwise would have been Plan assets to be used exclusively for the benefit

of the Plan participants and beneficiaries.

       238.    The Count III Defendants were all parties in interest to the Plan under 29 U.S.C.

§ 1002(14) as described above.

       239.    The Count III Defendants knew (1) about the existence of the Plan, (2) about the

purchase of MS Capital stock in the 2017 ESOP Transaction, (3) that the Count I Defendants and

Count II Defendants were fiduciaries to the Plan, (4) that the 2017 ESOP Transaction was for

below fair market value, (5) that Count I Defendants engaged in transactions prohibited under

29 U.S.C. §§ 1106(a) and (b), (6) that Count II Defendants breached their fiduciary duties under

ERISA, and (7) that the true purpose of the 2017 ESOP Transaction was to benefit MS Home

corporate insiders.

       240.     Despite knowledge of these breaches and violations, the Count III Defendants

proceeded to knowingly participate in the breaches described in Count I and Count II.

       241.    The Count III Defendants have profited from the fiduciary breaches described in

Count I and Count II in an amount to be proven at trial, and upon information and belief, they




                                               48
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 49 of 62 PageID #:366



remain in possession of some or all of the MS Capital stock and consideration that belong to the

Plan.

        242.    By knowingly participating in these breaches and violations, the Count III

Defendants as parties in interest to the Plan are subject to appropriate equitable relief including

disgorgement of any profits, having a constructive trust placed on any proceeds received (or

which are traceable thereto), having the transactions rescinded, requiring all or part of the MS

Capital stock and consideration to be restored to the Plan, or to be subject to other appropriate

equitable relief.

                                            COUNT IV

   Violation of 29 U.S.C. § 1104(a)(1) for Allowing Siphoning of Value of Plan Assets by
 Corporate Insiders at the Expense of the Plan Against GreatBanc and the MS Fiduciaries

        243.    Plaintiffs incorporate the preceding paragraphs as though set forth herein.

        244.    29 U.S.C. § 1104(a)(1) requires that a plan fiduciary discharge his or her duties

with respect to a plan solely in the interest of the participants and beneficiaries and (A) for the

exclusive purpose of (i) providing benefits to participants and their beneficiaries; and

(ii) defraying reasonable expenses of administration of the plan, (B) with “care, skill, prudence,

and diligence” and (D) to act in accordance with the documents and instruments governing the

plan insofar as those documents and instruments are consistent with ERISA. 29 U.S.C. §

1103(c)(1) requires, with certain exceptions not relevant here, the assets of a plan shall never

inure to the benefit of any employer and shall be held for the exclusive purposes of providing

benefits to participants in the plan and their beneficiaries and defraying reasonable expenses of

administering the plan.

        245.    The documents governing the Plan required that the Plan’s fiduciaries comply

with ERISA stringent fiduciary standards and that Plan assets never benefit the Defendants.




                                                 49
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 50 of 62 PageID #:367



       246.    GreatBanc and the MS Fiduciaries (hereafter collectively the “Count IV

Defendants”) breached their fiduciary duties under 29 U.S.C. §§ 1104(a)(1)(A), (B), and (D)

when they failed to protect the Plan from the theft of value of Plan assets as described above,

including through the payment excessive compensation, perquisites, and a corporate

reorganization intended to benefit insiders at the expense of the Plan. Count IV Defendants

further breached their fiduciary duties when they failed to exercise their authority to bring

derivative actions against management, officers, and directors of MS Capital, McBride & Son

Companies, Inc., MS Companies, MS Enterprise, including, but not limited to, Eilermann, Arri,

Schindler, and Todt. Such derivative claims would have been successful and would have

recovered damages on behalf of the Plan. Count IV Defendants further breached their fiduciary

duties when they failed to monitor and to remove fiduciaries, officers, and managers to protect

the Plan.

       247.    29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary with

respect to a plan and who breaches any of the responsibilities, obligations, or duties imposed on

fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any losses to

the plan resulting from each such breach and to restore to the plan any profits which have been

made through use of assets of the plan, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate, including removal of the fiduciary.

       248.    Each Count IV Defendant is personally liable, and the Count IV Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to make good to

the Plan the losses to the Plan resulting from the aforementioned breaches.

       249.    Each Count IV Defendant is personally liable, and the Count IV Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to restore to the




                                               50
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 51 of 62 PageID #:368



Plan any profits made through the use of Plan assets or through their control of the Plan, and is

subject to other equitable or remedial relief as appropriate.

        250.   Each Count IV Defendant also knowingly participated in the breach of other

Count IV Defendants, knowing that such acts were a breach, enabled the other Count IV

Defendants to commit a breach by failing to lawfully discharge their own fiduciary duties, and

knew of the breach by the other Count IV Defendants and failed to make any reasonable effort

under the circumstances to remedy the breach, and thus each Count IV Defendant is liable for the

losses caused by the breach of their co-fiduciaries under 29 U.S.C. § 1105(a).

        251.   The Count IV Defendants have caused losses to the Plan and have profited for

themselves by the breaches of fiduciary duty in an amount to be proved specifically at trial.

        252.   The losses suffered by the participants in the Plan are coterminous with those of

the Plan, and each Plaintiff’s individual loss is proportional to the losses of fellow participants.

                                             COUNT V

Knowing Participation in Breaches of Fiduciary Duties Pursuant to 29 U.S.C. § 1132(a)(3)
 for Siphoning of Value of Plan Assets by Corporate Insiders at the Expense of the Plan
             Against MS Companies, Eilermann, Arri, Schindler, and Todt

        253.   Plaintiffs incorporate the preceding paragraphs as though set forth herein.

        254.   29 U.S.C. § 1132(a)(3) permits a plan participant to bring a civil action to obtain

appropriate equitable relief to enforce the provisions of Title I of ERISA or to enforce the terms

of a plan.

        255.   The Supreme Court has held that anyone, including a non-fiduciary, who receives

the benefit of conduct that violates ERISA may be subject to equitable remedies under 29 U.S.C.

§ 1132(a)(3) if they have “actual or constructive knowledge of the circumstances that rendered




                                                  51
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 52 of 62 PageID #:369



the transaction unlawful.” Harris Trust & Sav. Bank v. Soloman Smith Barney, Inc., 530 U.S.

238, 251 (2000).

       256.    As a result of the fiduciary breaches and prohibited transactions described in

Count IV, Defendants MS Companies, Eilermann, Arri, Schindler, and Todt (collectively

hereafter “Count V Defendants”) received cash and/or consideration that otherwise would have

been Plan assets to be used exclusively for the benefit of the Plan participants and beneficiaries.

       257.    The Count V Defendants were all parties in interest to the Plan under 29 U.S.C.

§ 1002(14) as described above.

       258.    The Count V Defendants knew (1) about the existence of the Plan, (2) about the

payment of excessive compensation and perquisites, the corporate reorganization that benefited

insiders, and the failure to bring derivative action to protect the Plan, and the failure to remove

fiduciaries, directors, managers, and officers, (3) that the Count IV Defendants were fiduciaries

to the Plan, (4) that failing to protect the Plan was a breach of fiduciary duty under 29 U.S.C. §

1104(a)(1), and (5) that the benefit they received as corporate insiders was at the expense of the

Plan and in violation of ERISA.

       259.     Despite knowledge of these breaches and violations, the Count V Defendants

proceeded to knowingly participate in the breaches described in Count IV.

       260.    The Count V Defendants have profited from the fiduciary breaches described in

Count IV in an amount to be proven at trial, and upon information and belief, they remain in

possession of some or all of the value and consideration that belongs to the Plan.

       261.    By knowingly participating in these breaches and violations, the Count V

Defendants as parties in interest to the Plan are subject to appropriate equitable relief including

disgorgement of any profits, having a constructive trust placed on any proceeds received (or




                                                 52
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 53 of 62 PageID #:370



which are traceable thereto), having the transactions rescinded, requiring all or part of the

consideration to be restored to the Plan, or to be subject to other appropriate equitable relief.

                                            COUNT VI

  Violation of 29 U.S.C. § 1104(a)(1) for Failure to Monitor and Terminate GreatBanc as
                      Trustee to the Plan Against the MS Fiduciaries

       262.    Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       263.    29 U.S.C. § 1104(a)(1) requires that a plan fiduciary discharge his or her duties

with respect to a plan solely in the interest of the participants and beneficiaries and (A) for the

exclusive purpose of (i) providing benefits to participants and their beneficiaries; and

(ii) defraying reasonable expenses of administration of the plan, (B) with “care, skill, prudence,

and diligence” and (D) to act in accordance with the documents and instruments governing the

plan insofar as those documents and instruments are consistent with ERISA. 29 U.S.C. §

1103(c)(1) requires, with certain exceptions not relevant here, the assets of a plan shall never

inure to the benefit of any employer and shall be held for the exclusive purposes of providing

benefits to participants in the plan and their beneficiaries and defraying reasonable expenses of

administering the plan.

       264.    The documents governing the Plan required that the Plan’s fiduciaries comply

with ERISA stringent fiduciary standards and that Plan assets never benefit the Defendants.

       265.    The duties of loyalty under 29 U.S.C. § 1104(a)(1)(A) and the duty of prudence

under 29 U.S.C. § 1104(a)(1)(B) require a fiduciary to undertake an appropriate investigation to

determination that the Plan and its participants receive adequate consideration for the assets of

the Plan and the participants’ accounts in the Plan.

       266.    The MS Fiduciaries (hereafter collectively the “Count VI Defendants”) breached

their fiduciary duties under 29 U.S.C. §§ 1104(a)(1)(A), (B), and (D) when they failed to monitor




                                                 53
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 54 of 62 PageID #:371



and failed to terminate GreatBanc as trustee for the conduct described herein. This failure caused

losses to the Plan.

       267.    29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary with

respect to a plan and who breaches any of the responsibilities, obligations, or duties imposed on

fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any losses to

the plan resulting from each such breach and to restore to the plan any profits which have been

made through use of assets of the plan, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate, including removal of the fiduciary.

       268.    Each Count VI Defendant is personally liable, and the Count VI Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to make good to

the Plan the losses to the Plan resulting from the aforementioned breaches.

       269.    Each Count VI Defendant is personally liable, and the Count VI Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to restore to the

Plan any profits made through the use of Plan assets or through their control of the Plan, and is

subject to other equitable or remedial relief as appropriate.

       270.    Each Count VI Defendant also knowingly participated in the breach of other

Count VI Defendants, knowing that such acts were a breach, enabled the other Count VI

Defendants to commit a breach by failing to lawfully discharge their own fiduciary duties, and

knew of the breach by the other Count VI Defendants and failed to make any reasonable effort

under the circumstances to remedy the breach, and thus each Count VI Defendant is liable for the

losses caused by the breach of their co-fiduciaries under 29 U.S.C. § 1105(a).

       271.    The Count VI Defendants have caused losses to the Plan and have profited for

themselves by the breaches of fiduciary duty in an amount to be proved specifically at trial.




                                                 54
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 55 of 62 PageID #:372



       272.    The losses suffered by the participants in the Plan are coterminous with those of

the Plan, and each Plaintiff’s individual loss is proportional to the losses of fellow participants.

                                 CLASS ACTION ALLEGATIONS

       273.    Plaintiffs bring this action as a class action pursuant to Fed. R. Civ. P. 23(a) and

(b), on behalf of the following class:

               All participants in the McBride & Son Employee Stock Ownership
               Plan, and the beneficiaries of such participants, at any time
               between March 30, 2013 (or earlier as permitted by the applicable
               statute of limitation) and December 15, 2017. Excluded from the
               Class are the shareholders who bought shares in MS Capital in the
               sales, and their immediate families; the directors and officers of
               MS Capital; and legal representatives, successors, and assigns of
               any such excluded persons.

       274.    The Class is so numerous that joinder of all members is impracticable. Although

the exact number and identities of Class members are unknown to Plaintiffs at this time, the

Plan’s Form 5500 filings indicate that as of December 31, 2015, there were 171 participants and

deceased participants whose beneficiaries were receiving or entitled to receive benefits in the

Plan and, as of December 31, 2016, there were 169 such individuals.

       275.    Questions of law and fact common within the Class as a whole include, but are

not limited to, the following:

           A. Whether GreatBanc served as Trustee in the Plan’s sale of MS Capital stock;

           B. Whether GreatBanc and the MS Fiduciaries were ERISA fiduciaries of the Plan;

           C. Whether GreatBanc and the MS Fiduciaries caused the Plan to engage in

               prohibited transactions under ERISA by permitting the Plan to sell MS Capital

               stock to MS Capital, a party in interest, in the 2017 ESOP Transaction;

           D. Whether GreatBanc and the MS Fiduciaries engaged in good faith valuations of

               the MS Capital stock in connection with the 2017 ESOP Transaction;




                                                  55
Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 56 of 62 PageID #:373



      E. Whether GreatBanc and the MS Fiduciaries caused the Plan to receive less than

         fair market value for MS Capital stock in the 2017 ESOP Transaction;

      F. Whether GreatBanc and the MS Fiduciaries engaged in a prohibited transaction

         under ERISA by acting on behalf of a party adverse to the Plan and its

         participants in the 2017 ESOP Transaction;

      G. Whether GreatBanc and the MS Fiduciaries engaged in a prohibited transaction

         under ERISA by receiving consideration for their own account in the 2017 ESOP

         Transaction;

      H. Whether GreatBanc and the MS Fiduciaries breached their fiduciary duties under

         ERISA in the 2017 ESOP Transaction;

      I. Whether MS Capital, MS Companies, Eilermann, Arri, Schindler, and Todt, as

         parties in interest, knowingly participated in the prohibited transactions and

         fiduciary breaches of GreatBanc and the MS Fiduciaries in Count I and Count II;

      J. Whether GreatBanc and the MS Fiduciaries caused the Plan to engage in

         prohibited transactions under ERISA by permitting corporate insiders to siphon

         off value from assets held by the Plan;

      K. Whether GreatBanc and the MS Fiduciaries breached their fiduciary duties under

         ERISA by permitting corporate insiders to siphon off value from assets held by

         the Plan;

      L. Whether MS Companies, Eilermann, Arri, Schindler, and Todt, as parties in

         interest, knowingly participated in the prohibited transactions and fiduciary

         breaches of GreatBanc and the MS Fiduciaries in Count IV;




                                          56
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 57 of 62 PageID #:374



            M. Whether MS Fiduciaries breached their fiduciary duties in failing to remove

               GreatBanc as trustee;

            N. The proper valuation of the Plan’s holdings in MS Capital stock for the 2017

               ESOP Transaction;

            O. The amount of losses suffered by the Plan and its participants as a result of

               GreatBanc and the MS Fiduciaries’ ERISA violations;

            P. The amount of profits gained by the Plan’s fiduciaries and parties in interest as a

               result of GreatBanc and the MS Fiduciaries’ ERISA violations; and

            Q. The appropriate relief for Defendants’ violations of ERISA.

       276.    Plaintiffs’ claims are typical of those of the Class. For example, Plaintiffs, like

other Plan participants in the Class, suffered a diminution in the value of their Plan accounts

because the Plan received a reduced price for MS Capital stock, resulting in them suffering a loss

in the present because GreatBanc and the MS Fiduciaries failed to correct the underpayments to

the Plan.

       277.    Plaintiffs will fairly and adequately represent and protect the interests of the

Class. Plaintiffs have retained counsel competent and experienced in complex class actions,

ERISA, and employee benefits litigation.

       278.    Class certification of Plaintiffs’ Claims for Relief for the alleged violations of

ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the prosecution of separate

actions by individual Class members would create a risk of inconsistent or varying adjudications

which would establish incompatible standards of conduct for the Defendants, and/or because

adjudications with respect to individual Class members would as a practical matter be dispositive

of the interests of non-party Class members.




                                                57
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 58 of 62 PageID #:375



       279.      In the alternative, class certification of Plaintiff’s Claims for Relief for the alleged

violations of ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because Defendants have

acted or refused to act on grounds generally applicable to each member of the Class, making

appropriate declaratory and injunctive relief with respect to the Class as a whole. The members

of the Class are entitled to declaratory and injunctive relief to remedy Defendants’ violations of

ERISA.

       280.      The names and addresses of the Class members are available from Defendants

and the Plan. Notice will be provided to all members of the Class to the extent required by Fed.

R. Civ. P. 23.

                                   ENTITLEMENT TO RELIEF

       281.      By virtue of the violations set forth in the foregoing paragraphs, Plaintiffs and the

Class are entitled to sue each of the Defendants who are fiduciaries and/or parties in interest

pursuant to 29 U.S.C. § 1132(a)(2), for relief on behalf of the Plan as provided in 29 U.S.C.

§ 1109, including for recovery of any losses to the Plan, the recovery of any profits resulting

from the breaches of fiduciary duty, and such other equitable relief as the Court may deem

appropriate.

       282.      By virtue of the violations set forth in the foregoing paragraphs, Plaintiffs and the

Class are entitled pursuant to 29 U.S.C. § 1132(a)(3) to sue any of the Defendants for appropriate

equitable relief to redress the wrongs described herein.

                                       PRAYER FOR RELIEF

Wherefore, Plaintiffs pray for judgment against Defendants and for the following relief:

       A.        Declare that Defendants GreatBanc and the MS Fiduciaries breached his, her, or

                 its fiduciary duties under ERISA;




                                                   58
Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 59 of 62 PageID #:376



   B.    Declare that Defendants GreatBanc and the MS Fiduciaries caused the Plan to

         engage in and themselves engaged in prohibited transactions and thereby

         breached their duties under ERISA;

   C.    Declare that Defendants MS Capital, MS Companies, Eilermann, Arri, Schindler,

         and Todt knowingly participated in the breaches of ERISA by Defendants

         GreatBanc and the MS Fiduciaries;

   D.    Order each Defendant found to have violated ERISA to jointly and severally

         make good to the Plan those losses resulting from the breaches of ERISA and

         restore any profits it has made through use of assets of the Plan;

   E.    Declare the 2017 ESOP Transaction to be a prohibited transaction and (1) require

         any fiduciary or party in interest who engaged in a prohibited transaction to

         disgorge any profits made, (2) declare a constructive trust over the proceeds of

         any such transaction, and (3) provide any other appropriate equitable relief,

         whichever is in the best interest of the Plan;

   F.    Order Defendants to provide other appropriate equitable relief to the Plan, and

         any successor trust, and its participants and beneficiaries, including but not

         limited to surcharge, providing an accounting for profits, and imposing a

         constructive trust and/or equitable lien on any funds wrongfully held by

         Defendants;

   G.    Order the proceeds of any recovery for the Plan, and any successor trust, to be

         allocated to the accounts of the class members to make them whole for any injury

         that they suffered as a result of the breaches of ERISA in accordance with the

         Court’s declaration;




                                           59
Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 60 of 62 PageID #:377



   H.    Order the removal of any of the breaching fiduciaries from their position as

         fiduciaries for the Plan and enjoin any of the breaching fiduciaries from acting as

         fiduciaries for any plan that covers any MS Homes employees or any members of

         the Class;

   I.    Appoint an Independent Fiduciary to manage the Plan to the extent necessary and

         the costs of such Independent Fiduciary to be paid for by any Defendants found to

         have breached their fiduciary duties or otherwise violated ERISA;

   J.    Order (1) a constructive trust be placed on any proceeds resulting from the

         breaches in Count I through Count VI, (2) disgorgement of profits made by a

         breaching fiduciary or party in interest resulting from the breaches in Count I

         through Count VI, (3) any rescission as necessary resulting from the breaches in

         Count I through Count VI, and/or (4) any other appropriate equitable relief

         against a breaching fiduciary or party in interest resulting from the breaches in

         Count I through Count VI, whichever is in the best interest of the Plan;

   K.    Order pursuant to 29 U.S.C. § 1056(d)(4) that any amount to be paid to the Plan

         accounts of the class can be satisfied by using or transferring any breaching

         fiduciary’s ESOP account in the Plan (or the proceeds of that account) to the

         extent of that fiduciary’s liability;

   L.    Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred herein

         pursuant to 29 U.S.C. § 1132(g), and/or for the benefit obtained for the common

         fund;

   M.    Order Defendant GreatBanc to disgorge any fees it received in conjunction with

         its services as trustee for the Plan as well as any earnings and profits thereon;




                                            60
  Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 61 of 62 PageID #:378



      N.     Order Defendants to pay pre-judgment and post-judgment interest;

      O.     Certify this action as a class action pursuant to Fed. R. Civ. P. 23, certify the

             named Plaintiffs as class representatives and their counsel as class counsel; and

      P.     Award such other and further relief as the Court deems equitable and just.




Dated: March 29, 2019                      Respectfully submitted,

                                           BAILEY & GLASSER LLP

                                           By: /s/ Mark G. Boyko___________
                                              Mark G. Boyko (IL #6288036)
                                              mboyko@baileyglasser.com
                                              8012 Bonhomme Avenue, Suite 300
                                              Clayton, MO 63105
                                              Telephone: (314) 863-5446
                                              Facsimile: (314)-863-5483

                                               Patrick O. Muench (IL #6290298)
                                               pmuench@baileyglasser.com
                                               3930 N. Lowell Ave.
                                               Chicago, IL 60641
                                               Telephone: (847) 899-1646
                                               Facsimile: (202) 463-2103

                                               Gregory Y. Porter (pro hac vice to be filed)
                                               gporter@baileyglasser.com
                                               Ryan T. Jenny
                                               rjenny@baileyglasser.com
                                               Bailey & Glasser LLP
                                               1055 Thomas Jefferson Street, NW, Suite 540
                                               Washington, DC 20007
                                               Telephone: (202) 463-2101
                                               Facsimile: (202) 463-2103

                                                Attorneys for Plaintiff




                                              61
   Case: 1:18-cv-07918 Document #: 36 Filed: 03/29/19 Page 62 of 62 PageID #:379



                                     CERTIFICATE OF SERVICE

                I hereby certify that, on March 29, 2019, I caused a true and correct copy of the

foregoing to be filed electronically using the Court’s CM/ECF system and to be thereby be

served upon all registered participants identified in the Notice of Electronic Filing in this matter

on this date.



                                                      /s/Mark G. Boyko
                                                      Mark G. Boyko




                                                 62
